Citation Nr: 1124372	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  94-37 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder to include a skin rash claimed as the result of Agent Orange exposure.  

2.  Entitlement to an increased disability evaluation for the Veteran's left (minor) ulnar neuropathy, currently evaluated as 30 percent disabling.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion for the period prior to October 25, 2000, to include whether special monthly compensation is warranted based on loss of use of the left lower extremity.  

4.  Entitlement to an evaluation in excess of 30 percent for the Veteran's left lower extremity neuropathy with hypesthesia and hypersensitivity of the foot for the period prior to October 25, 2000.  



WITNESS AT HEARINGS ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to February 1970.  The Veteran served in the Republic of Vietnam and participated in combat.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating decision of the Hartford, Connecticut, Regional Office which, in pertinent part, denied increased disability evaluations for both the Veteran's left (minor) ulnar neuropathy and his left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion.  In June 1993, the Veteran submitted a notice of disagreement (NOD).  In September 1993, the Veteran was issued a statement of the case (SOC).  In November 1993, the Veteran submitted an Appeal to the Board (VA Form 9).  

In December 1996, the Hartford, Connecticut, Regional Office denied service connection for an abdominal and chest skin rash claimed as the result of Agent Orange exposure.  In August 1997, the Veteran submitted a NOD with the denial of service connection for a skin disorder.  In October 2007, the Board remanded the Veteran's claims of entitlement to increased evaluations for left (minor) ulnar neuropathy and his left lower extremity fracture residuals to the Regional Office for additional action.  The Board noted the Veteran's August 1997 NOD and referred the issue to the Regional Office for additional action.  

In April 1999, the Hartford, Connecticut, Regional Office, in pertinent part, increased the evaluation for the Veteran's left (minor) ulnar neuropathy and left lower extremity neuropathy with hypesthesia and hypersensitivity of the foot from 20 to 30 percent and effectuated the awards as of June 30, 1992.  In April 1999, the Veteran submitted a NOD with the evaluation assigned for his left lower extremity neuropathy.  

An April 9, 1999, VA "Note to File" conveys that the Veteran's accredited representative at the time stated that the Veteran was not in disagreement with either the denial of service connection for a chronic skin disorder or the 30 percent evaluation assigned for his left ulnar neuropathy.  However, the record is devoid of the Veteran's contemporaneous and express withdrawal of those issues.  Indeed, the Veteran's April 1999 and January 2000 written statements reflect no such intent.  In his January 2000 written statement, the Veteran conveys that his case was "on remand status."  

In June 1999, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Florida.  His claims files were subsequently transferred to the St. Petersburg, Florida, Regional Office (RO).  

In May 2002, the RO, in pertinent part, recharacterized the Veteran's service-connected right lower extremity disability and left lower extremity disability as right above the knee amputation residuals with functional loss of use of the left foot due to left tibial, fibular, and calcaneal fracture residuals, sub-talar arthritis, and tarsal fusion residuals; left first metatarsal fracture and fusion residuals; left lower extremity neuropathy; and left ankle and foot shell fragment wound residuals and scarring evaluated as 100 percent disabling and effectuated the award as of October 26, 2000.  In February 2007, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In July 2007, the Board remanded the Veteran's appeal to the RO for additional action.  In November 2008, the Board again remanded the Veteran's appeal to the RO for additional action.  

The issues of service connection for a chronic skin disorder to include a skin rash claimed as the result of Agent Orange exposure and an evaluation in excess of 30 percent for the Veteran's left lower extremity neuropathy with hypesthesia and hypersensitivity of the foot for the period prior to October 26, 2000, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  

An undated written statement received in May 2008 from the Veteran may be reasonably construed as an informal claim for service connection for a right arm disorder.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left (minor) ulnar neuropathy has been objectively shown to be productive of no more than severe incomplete paralysis of the ulnar nerve manifested by chronic left upper extremity pain; absent sensation to light touch and "sharp/dull" stimuli in the left fourth and fifth fingers; decreased left fourth and fifth finger strength; an inability to flex and to extend the fourth and fifth fingers; an inability to fully spread the fingers; normal flexion and extension of the thumb and the second and third fingers; wrist limitation of motion; and no objective evidence of either flexion contractions of the fourth and fifth fingers, finger atrophy, interspace thenar atrophy, or hypothenar atrophy.  
2.  No objective physical evidence of chronic complete left (minor) ulnar paralysis including hand griffin claw deformity has been found on repeated VA evaluation.  

3.  Prior to October 26, 2000, the Veteran's left lower extremity fracture residuals were objectively shown to be productive of no more than significant pain; distal tibial and fibular fracture residuals; os calcis and first cuneiform fracture residuals; shortening of the first toe with ankylosis of the metatarsophalangeal and interphalangeal joints; hind foot tarsal fusion with ankylosis in good weight-bearing position; and "minimal motion" of the second, third, fourth, and fifth toes.  

5.  Prior to October 26, 2000, the Veteran's service-connected left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion resulted in the loss of use of the left foot.  

6.  Prior to October 26, 2000, service connection was in effect for left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion evaluated as 20 percent disabling under the provisions of Diagnostic Code 5272 and 40 percent disabling under Diagnostic Code 5284; left lower extremity neuropathy with hypesthesia and hypersensitivity of the foot evaluated as 10 percent disabling; left first metatarsal fracture and fusion residuals evaluated as 10 percent disabling; and left ankle and foot shell fragment wound scar residuals evaluated as 10 percent disabling.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 percent for the Veteran's left (minor) ulnar nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2010).  

2.  The schedular criteria for a separate 40 percent for the Veteran's left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 for the period prior to October 26, 2000, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).  

3.  The schedular criteria for an evaluation in excess of 20 percent for the Veteran's left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5272 for the period prior to October 26, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5272 (2010).  

4.  Special monthly compensation is warranted due to loss of use of the left foot for the period prior to October 26, 2000, as a result of the Veteran's service-connected left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2010).

5.  A combined rating in excess of 40 percent for the Veteran's left lower extremity disabilities for the period prior to October 26, 2000, may not be assigned.  38 C.F.R. §§ 4.25, 4.68, 4.71a, 4.124a (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In reviewing the Veteran's claims of entitlement to an increased evaluation for his left (minor) ulnar neuropathy and an evaluation in excess of 20 percent for his left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion for the period prior to October 26, 2000, the Board initially observes that the April 1993 rating decision from which the instant appeal arises was issued prior to the enactment of the VCAA.  The VA issued VCAA notices to the Veteran in March 2004, March 2005, and January 2007 which informed him of the evidence generally needed to support a claim of entitlement to an increased evaluation; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The Veteran's claim for an increased evaluation for his left ulnar disability was subsequently readjudicated following this notice in a December 2010 supplemental statement of the case (SSOC).  

The VA has attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded multiple VA examinations for compensation purposes.  The examination reports are of record.  The Veteran was afforded hearings before both a VA hearing officer and the undersigned Veterans Law Judge sitting at the RO.  The hearing transcripts are of record.  In October 1997, July 2007, and November 2008, the Board remanded the Veteran's claims to the Regional Office for additional action including affording the Veteran further evaluation encompassing his left upper and left lower extremities.  The Veteran was afforded multiple VA examinations which addressed the left upper and lower extremities including those performed in March 1998, April 1998, July 1998, September 2001, June 2004, and September 2007.  To that end, when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examination reports reflect that all relevant neurological and orthopedic evaluations and tests were performed.  The examiners also noted reviewing the claims folders extensively and provided opinions regarding the Veteran's functional limitation of the left upper and lower extremities.  In addition, the Board directed the RO to undertake any additional development deemed proper including the review of all additional evidence received into the record.  The RO readjudicated the Veteran's entitlement to an increased evaluation for his left ulnar neuropathy a December 2008 SSOC.  The discussion included the conclusion that the evidence did not warrant referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular evaluation.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Significantly, neither the Veteran nor his representative has identified and the record does not otherwise indicate that any additional development is necessary following the multiple remands by the Board for a fair adjudication of the Veteran's claims.  The Board therefore finds that no further assistance is required and the VA's duty to assist has been fulfilled.  All relevant facts have been developed to the extent possible. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  Consequently, the Board now turns to the merits of the Veteran's claims.  


II.  Left Ulnar Neuropathy

A.  Historical Review

The Veteran's service treatment records reflect that he was struck by an enemy grenade blast in June 1969 and sustained multiple shrapnel wounds to his left upper extremity.  A January 1970 naval medical board report states that the Veteran exhibited a healed medial left elbow shrapnel wound; sensory loss over the left ulnar nerve distribution; and left hand muscle motor loss.  The Veteran was diagnosed with a five inchlong linear left forearm scar and partial left hand ulnar nerve neuropathy.  In May 1970, the VA established service connection for multi-fragment wound residuals with acquired right below the knee leg absence; acquired left testicle absence, and right ring finger distal phalanx amputation residuals; assigned a 100 percent convalescence evaluation; and effectuated the award as of March 1, 1970.  

The report of an August 1970 VA examination for compensation purposes states that the Veteran was right-handed.  He was diagnosed with post-traumatic left ulnar nerve neuropathy with moderate sensory and minimal motor deficit.  In October 1970, the VA recharacterized the Veteran's left upper extremity shell fragment wound residuals as left ulnar nerve neuropathy; assigned a 20 percent evaluation for that disability; and effectuated the award as of March 1, 1970.  

The report of a March 1998 VA examination for compensation purposes states that the Veteran was diagnosed with severe left ulnar nerve neuropathy.  In April 1999, the VA increased the evaluation for the Veteran's left ulnar neuropathy from 20 to 30 percent and effectuated the award as of June 30, 1992.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  A 30 percent evaluation is warranted for severe incomplete paralysis of the minor upper extremity.  A 50 percent evaluation requires complete paralysis of the minor upper extremity with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakness of wrist flexion.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

In his June 1992 claim, the Veteran asserted that an increased evaluation was warranted for his left ulnar neuropathy as he had undergone an April 1991 VA surgical procedure on his left arm.  

An August 1992 VA neurosurgical treatment record states that the Veteran complained of chronic pain in the left ulnar nerve distribution.  He was noted to have undergone a 1991 left ulnar nerve transposition.  On examination, the Veteran exhibited reduced sensation to pinprick in the left ulnar nerve distribution and 3/5 wrist muscle strength.  

At a November 1992 VA examination for compensation purposes, the Veteran exhibited a "sensitive/painful" left elbow and "some [left hand] weakness (not limited to ulnar)."  The Veteran was diagnosed with traumatic left ulnar neuropathy.  

A February 1993 VA treatment record states that the Veteran exhibited a positive tinel sign over his left transposed ulnar nerve and 5/5 distal muscle strength.  In his November 1993 Appeal to the Board (VA Form 9), the Veteran conveyed that he wore a left arm brace due to his elbow sensitivity.  He stated that he wore a left arm brace which limited his use of the extremity.  

A June 1993 VA neurological evaluation notes that the Veteran complained of left arm neuritic pain of three to four months' duration; left elbow paresthetic and itching sensations induced by soft touches; and reduced left hand and finger strength.  The VA neurologist observed significant paresthesias to light touch or pinprick over the medial left elbow and essentially normal left ulnar distribution muscle strength.  An impression of "ulnar distribution neuropathic pain which likely is related to scar formation at the site of surgery" was advanced  
At a March 1994 hearing before a VA hearing officer, the Veteran testified that his left arm disability was manifested by chronic pain which radiated from his elbow into two fingers and significant left hand impairment involving the fourth and fifth fingers.  He reported that his hand occasionally became "stuck in place."  The Veteran stated that his left arm disability caused him to drop items; rendered him unable to hold his grandchildren; and had necessitated the use of a hinged left arm brace for the preceding 10 years.  

At an April 1994 VA examination for compensation purposes, the Veteran complained of chronic left elbow pain which radiated through his left medial forearm and into his third, fourth, and fifth fingers; left ulnar palmar and dorsal loss of sensation; and left hand weakness.  On examination of the left upper extremity, the Veteran exhibited a not fully healed left wrist surgical scar; "a very strong" Tinel's sign at the left elbow over the ulnar nerve; dysenthetic hyperesthesia to pinprick in the left ulnar territory and left medial forearm; and moderate to severe left ulnar nerve sensory and possibly motor dysfunction.  The Veteran was diagnosed with left ulnar neuropathy.  A June 1994 addendum to the April 1994 examination report states that recent electromyographic and nerve conduction studies revealed findings consistent with "residual left ulnar neuropathy following surgical release of nerve entrapment at the wrist."  

At the April 1998 VA examination for compensation purposes, the Veteran complained of left hand pain, weakness, and decreased sensation of the left medial elbow, forearm, and hand.  His left upper extremity symptoms impaired his ability to drive and to perform tasks which required fine motor skills.  He clarified that his symptoms had worsened after a 1993 VA carpal tunnel release for suspected carpal tunnel syndrome.  On examination of the left upper extremity, the Veteran exhibited significant dysenthetic pain from the elbow to hand upon light touch and attempted ulnar nerve compression; left forearm and hand hypesthesia and dysesthesia in the ulnar distribution; diminished forearm and hand muscle strength; and minimal muscle atrophy in the ulnar nerve distribution.  The VA examiner opined that "the clinical findings support a diagnosis of chronic left ulnar neuropathy at the elbow with sensory symptoms consistent with neuropathic pain presumably from localized injury to the ulnar nerve at the elbow."  

Written statements from the Veteran dated in June 1999 and April 2000 advance that his left ulnar nerve disability was productive of functional loss of use of his left arm due to pain.  

A December 2003 VA treatment record states that the Veteran continued to exhibit pain and numbness in the left ulnar distribution.  

In a January 2004 written statement, the Veteran conveyed that he needed to wear a left wrist and elbow brace at all times.  

At a June 2004 VA examination for compensation purposes, the Veteran complained of chronic left elbow and wrist pain and numbness over the left fourth/fifth digit hypothenar eminence and the medial aspect of the left distal forearm.  A contemporaneous electromyographic/nerve conduction study revealed findings consistent with left ulnar nerve entrapment at the wrist.  On examination of the left upper extremity, the Veteran was noted to be wearing a left wrist immobilizer and elbow brace and to exhibit full opposition of the thumb to the fingers; equal bilateral hand grip strength; mild weakness of the finger abductor muscles; and "a suggestion of some mild left hypothenar eminence atrophy."  The examiner observed that the Veteran had "full use of left hand, finger opposition is intact."  An impression of chronic left ulnar neuropathy with electrodiagnostic evidence suggestive of a left ulnar nerve entrapment at wrist was advanced.  The examiner concluded that the Veteran had "full use of [the] left hand, finger opposition is intact."  

In a February 2005 Appeal to the Board (VA Form 9), the Veteran conveyed that his left fourth and fifth fingers spasmed and curled into a fist "on a regular basis."  He stated that his left upper extremity was sensitive to touch and tired easily.  

In a March 2006 written statement, the Veteran indicated that he experienced chronic left upper extremity pain; occasional left finger spasms; and "freezing" of the left fourth and fifth fingers.  His left ulnar nerve disability necessitated that he wear a left arm brace.  

At the February 2007 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that his left ulnar disorder was manifested by chronic left upper extremity pain and numbness; occasional spasms which "froze" his left hand for periods of five to ten minutes; and extreme sensitivity.  The disability severely impaired use of his left upper extremity and prevented him from using his left arm while driving a car and cooking.  

At a September 2007 VA examination for compensation purposes, the Veteran complained of progressively worsening chronic left arm pain and weakness.  On examination of the left arm, the Veteran exhibited absent sensation to both light touch and "sharp/dull" stimuli in the left fourth and fifth fingers; decreased left fourth and fifth finger strength; an inability to flex and to extend his fourth and fifth fingers; an inability to fully spread his fingers; normal flexion and extension of the thumb and the second and third fingers, wrist limitation of motion; and neither flexion contractions of the fourth and fifth fingers, finger atrophy "on direct measurement," "interspace thenar or hypothenar atrophy on visualization," nor "physical evidence of griffin claw deformity."  Contemporaneous electromyographic study revealed left ulnar neuropathy at the elbow.  The Veteran was diagnosed with "incomplete paralysis of the left ulnar nerve."  

In his March 2008 Informal Hearing Presentation, the accredited representative advances that the Veteran's left ulnar neuropathy significantly impaired his left upper extremity function and warranted assignment of an evaluation in excess of 30 percent.  

In an undated written statement received in May 2008, the Veteran advanced that his left upper extremity disability required him to use increased amounts of pain medications and left upper extremity braces and to rely on his right upper extremity to perform many tasks.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The clinical documentation of record establishes that the Veteran's left (minor) ulnar neuropathy is manifested by severe incomplete paralysis of the ulnar nerve.  The disability is productive of significant left upper extremity pain and sensitivity; absent sensation to light touch and "sharp/dull" stimuli in the left fourth and fifth fingers; decreased left fourth and fifth finger strength; an inability to flex and to extend the fourth and fifth fingers; an inability to fully spread the fingers; normal flexion and extension of the thumb and the second and third fingers; wrist limitation of motion; and no objective evidence of either flexion contractions of the fourth and fifth fingers, finger atrophy, interspace thenar atrophy, or hypothenar atrophy.  

The Veteran has advanced in his testimony and written statements on appeal that his left ulnar nerve disability is productive of severe functional impairment which affects his daily activities.  The Board finds that the Veteran's statements as to his left upper extremity neurological disability are both competent and credible.  

The Veteran's left (minor) ulnar disability is currently evaluated as 30 percent disabling under the provisions of Diagnostic Code 8516.  A schedular evaluation in excess of 30 percent requires complete paralysis of the ulnar nerve with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakness of wrist flexion.  While he has been objectively shown to exhibit loss of extension of the left ring and the little fingers, an inability to fully spread the fingers, and left wrist weakness, the Veteran was noted to exhibit no objective evidence of either a "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy in the dorsal interspaces and the thenar and hypothenar eminences, or an inability to adduct the thumb.  The report of the February 2007 VA examination conveys that the Veteran was specifically diagnosed with incomplete paralysis of the left ulnar nerve.  Further, while the Veteran has repeatedly indicated that his left hand became immobile for period of time, he has not advanced that he suffers from a chronic griffin claw deformity of the hand or other symptoms compatibly with complete left ulnar nerve paralysis.  Given these facts, the Board finds that the Veteran's left ulnar neuropathy most closely approximates the criteria for a 30 percent evaluation under Diagnostic Code 8516. 38 C.F.R. § 4.7 (2010).  
The clinical findings with respect to the Veteran's left ulnar neuropathy fall squarely within the criteria for a 30 percent evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of the VA's rating schedule.  The Veteran has not required frequent periods of hospitalization for his left ulnar nerve disability and treatment records are void of any finding of exceptional limitation due to the left ulnar nerve disability beyond that contemplated by the rating schedule.  The Board does not doubt that limitation caused by the Veteran's left upper extremity pain and fatigue has an adverse impact on his employability.  Indeed, the Veteran was awarded a total rating for compensation purposes based on individual unemployability for the period prior to the assignment of a 100 percent schedular evaluation.  However, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).  

Following a review of the complete record, the Board finds that an evaluation in excess of 30 percent is not warranted at any time during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, an increased evaluation for the Veteran's left (minor) ulnar neuropathy is not warranted.  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2010).  


III.  Left Lower Extremity Fracture Residuals

A.  Historical Review

The Veteran's service treatment records reflect that he was struck by an enemy grenade blast in June 1969 and sustained multiple shrapnel wounds of the left lower extremity and left tibial and fibular fractures.  The January 1970 naval medical board report states that the Veteran exhibited healing left lower extremity shrapnel wounds and left tibial and fibular fracture residuals.  The Veteran was diagnosed with "unsightly" left leg scars, left tibial and fibular fracture residuals, and partial left foot post-tibial nerve neuropathy.  In May 1970, the VA established service connection for multi-fragment wound residuals with acquired right below the knee leg absence; acquired left testicle absence, and right ring finger distal phalanx amputation residuals; assigned a 100 percent convalescence evaluation; and effectuated the award as of March 1, 1970.  

The report of the August 1970 VA examination for compensation purposes states that the Veteran was diagnosed with a 13 inch-long scar on the left medial ankle and left foot with a 3 inch-wide skin graft; a 4 inch-long scar on the left medial ankle; and post-traumatic left lower leg superficial nerve neuropathy.  In October 1970, the VA recharacterized the Veteran's left leg shell fragment wound residuals as left lower extremity neuropathy and left ankle and left foot scarring; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of March 1, 1970.  

The report of an April 1990 VA examination for compensation purposes states that impressions of post-operative left foot shell fragment wound residuals with retained shrapnel and hindfoot fusion; left ankle and foot limitation of motion; and left below the knee and left foot shell fragment wound scar residuals were advanced.  In May 1990, the VA established service connection for left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion and assigned a noncompensable evaluation for the period from March 1, 1971, to May 14, 1980, and a 20 percent evaluation for the period on and after May 15, 1980, under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5272.  

In April 1999, the VA granted service connection for left first metatarsophalangeal fracture and fusion residuals and assigned a 10 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5271.  

The report of a February 2001 VA examination for compensation purposes indicates that the Veteran was confined to a wheelchair and unable to stand or to ambulate in any way.  In May 2002, the RO, in pertinent part, recharacterized the Veteran's service-connected right lower extremity disability and left lower extremity disability as right above the knee amputation residuals with functional loss of use of the left foot due to left tibial, fibular, and calcaneal fracture residuals, sub-talar arthritis, and tarsal fusion residuals; left first metatarsal fracture and fusion residuals; left lower extremity neuropathy; and left ankle and foot shell fragment wound residuals and scarring evaluated as 100 percent disabling and effectuated the award as of October 26, 2000.  

B.  Increased Evaluation

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  These 10 percent evaluations are combined and not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Malunion of the tibia and fibula of either lower extremity warrants a 10 percent evaluation when the disability results in slight knee or ankle disability.  A 20 percent evaluation requires that the malunion produce moderate knee or ankle disability.  A 30 percent evaluation requires marked knee or ankle disability.  Nonunion of the tibia and fibula of either lower extremity warrants a 40 percent evaluation is there is loose motion requiring the use of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  

Malunion of either the os calcis or the astragalus with moderate deformity warrants a 10 percent evaluation. A 20 percent evaluation requires malunion with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2010).  

Moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent evaluation requires severe residuals.  A 40 percent evaluation requires actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  38 C.F.R. § 4.14 (2010).  

An August 1991 VA hospital summary conveys that the Veteran underwent surgical left naviculocuboid joint fusion.  In his June 1992 claim for an increased evaluation, the Veteran advanced that he had had his left foot surgically "fused."  

At a November 1992 VA examination for compensation purposes, the Veteran complained of chronic left ankle and foot pain.  The Veteran was noted to be wheelchair-bound.  On examination of the left lower extremity, the Veteran exhibited an ankle range of motion of dorsiflexion to 20 degrees, plantar flexion to 40 degrees, and "nil" inversion and eversion; "minimal subtalar motion.  The Veteran was diagnosed with hind foot arthritis with "[status/post] triple arthrodesis]."  

A June 1993 VA treatment record states that the Veteran complained of left hind foot pain.  The VA physician observed that the Veteran exhibited "minimal" left foot dorsiflexion, plantar, inversion, and eversion with pain.  Contemporaneous X-ray studies of the left foot were reported to reveal findings consistent with "subtalar fusion."  

A September 1993 VA computerized tomography study of the left foot revealed findings consistent with fusion of the talus and the calcaneus posteriorly; a staple which extended from the anterior talus into the navicular; and scattered metallic fragments.  An impression of degenerative changes with fusion and an anterior calcaneal fracture was advanced.  An October 1993 VA orthopedic evaluation conveys that the Veteran complained of diffuse left foot pain.  On examination of the left lower extremity, the Veteran exhibited an ankle range of motion of dorsiflexion to 5 degrees, plantar flexion to 35 degrees, and no inversion or eversion and a prominent first metatarsophalangeal head.  An impression of a "tal/cal (subtal) fused, tal/nav fused" was advanced.   

In his November 1993 Appeal to the Board (VA Form 9), the Veteran advanced that he should be getting "full comp for the left leg."  At the March 1994 hearing before a VA hearing officer, the Veteran testified that his service-connected left leg disabilities were productive of severe pain which prevented him from walking significant distances and standing for prolonged periods of time; necessitated the use of prescribed Percocet and orthotics; and resulted in the functional loss of use of the left foot.  He believed at times that he would be better off with an amputation.  

At an April 1994 VA examination for compensation purposes, the Veteran complained of left ankle pain.  A November 1995 VA hospital summary states that the Veteran was diagnosed with left first metatarsophalangeal joint nonunion.  He underwent surgical a left first metatarsophalangeal joint fusion revision.  

A November 1995 VA X-ray study of the left foot revealed findings consistent with "extensive bony ankylosis involving the tarsal area with the area bridged by a large metallic staple."  An impression of "extensive surgical fusion of the left tarsal bones with metallic staple superimposed and with multiple metallic foreign bodies" was advanced.  

At a March 1998 VA examination for compensation purposes, the Veteran was noted to wear a left leg brace.  On examination of the left lower extremity, the Veteran exhibited a left ankle range of motion of no dorsiflexion and plantar flexion to 13 degrees; no subtalar motion; shortening of the left first toe; no motion of the left first metatarsophalangeal and interphalangeal joints; and "minimal" motion of the left second through fifth toes.  The Veteran was diagnosed with left lower leg and foot open fracture residuals; left foot fusion; and left foot limitation of motion.  

At a July 1998 VA examination for compensation purposes, the VA examiner commented that:

The pain in his lower extremities is much more severe in the left lower leg than in the right below the knee amputated leg.  This pain limits his functional ability all the time and requires that he take morphine for control.  There is no ankylosing of his left ankle but there is a severe limitation of motion and this little motion he does have causes severe pain on moving it or walking.  The subtalar fusion on the left hind foot is in good position.  The ankylosis of the left great toe does impede his walking substantially.  

In a June 1999 written statement, the Veteran asserts that his left foot had been repeatedly surgically fused; his left first toe shortened; and the pain associated with his service-connected left lower extremity disabilities result in the functional loss of use of the left foot.  

Initially, the Board observes that the Veteran's left first metatarsal fracture and fusion residuals have been assigned a 10 percent evaluation under the provisions of Diagnostic Code 5271 based upon left ankle limitation of motion.  Therefore, the Veteran's left lower extremity fracture residuals other than his first metatarsal fracture residuals may not be separately evaluated under Diagnostic Code 5271 without violating the provisions 38 C.F.R. § 4.14 (2010).  

Prior to October 26, 2000, the Veteran's left lower extremity fracture residuals alone were objectively shown to be productive of no more than significant pain; distal tibial and fibular fracture residuals; os calcis and first cuneiform fracture residuals; first toe shortening; hind foot tarsal fusion with ankylosis in good weight-bearing position; and "minimal motion" of the second, third, fourth, and fifth toes.  The Veteran testified that his left lower extremity fracture residuals were productive of significant physical impairment which restricted his ability to walk and to stand for prolonged periods of time; necessitated the use of pain medication and a left leg brace; and result in the functional loss of use of the left foot.  

With respect to the Veteran's claim pertaining to loss of use of the foot, the Board finds that the evidence supports special monthly compensation based on loss of use of the left foot.  Under 38 C.F.R. § 4.63, loss of use of a foot for purpose of special monthly compensation will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot.  In the case of the foot, this includes balance and propulsion which could be accomplished equally well by an amputation stump with prosthesis.  A February 2001 VA examination report reveals that the Veteran was unable to stand or to ambulate in any way.  This is consistent with findings noted on VA examination in 1998. Additionally, the Veteran has given credible testimony and statements concerning his inability to use the left foot.  He described not being able to walk or stand.  In light of the foregoing, the Board finds that special monthly compensation is warranted based on loss of use of the left foot.

The Veteran was shown to exhibit left talar area bony ankylosis.  The ankylosis has been found to be "in good position."  No competent medical professional concluded that the Veteran's talar ankylosis placed the foot in a poor weight-bearing position.  His talar ankylosis met that schedular criteria for a 10 percent evaluation prior to October 26, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  The Board observes that a 20 percent evaluation was in effect for the Veteran's left lower extremity fracture residuals for the period prior to October 26, 2000 and represented the maximum schedular evaluation talar joint ankylosis.  

The Veteran exhibited shortening of the first toe with ankylosis of the metatarsophalangeal and interphalangeal joints; minimal motion of the other four toes; and significant associated physical impairment.  At the July 1998 VA examination for compensation purposes, the VA examiner observed that the "left great toe does impede his walking substantially."  The Veteran's left foot fracture residuals are clearly severe in nature and results in the loss of use of the foot.  Therefore, the Board finds that the Veteran meets the criteria for a 40 percent evaluation, the maximum available under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board finds that the above evaluations under the provisions of Diagnostic Codes 5272 and 5284 may be combined as the relevant symptomatologies are neither duplicative of or overlapping.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The clinical findings with respect to the Veteran's left lower extremity fracture residuals prior to October 26, 2000, fall squarely within the criteria for separate 20 percent and 40 percent evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5272 and Diagnostic Code 5284, respectively.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of the VA's rating schedule.  The Veteran did not required frequent periods of hospitalization for his left lower extremity fracture residuals and treatment records are void of any finding of exceptional limitation due to the left lower extremity fracture residuals beyond that contemplated by the rating schedule.  The Board does not doubt that limitation caused by the Veteran's left lower extremity pain and fatigue had an adverse impact on his employability.  Indeed, the Veteran was awarded a total rating for compensation purposes based on individual unemployability for the period prior to the assignment of a 100 percent schedular evaluation.  The loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).  

Following a review of the complete record, the Board concludes that a separate 40 percent evaluation under Diagnostic Code 5284 is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  An evaluation in excess of 20 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5272 is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2010).  


C.  38 C.F.R. § 4.68

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation assignable for a below the knee amputation under the provisions of 38 C.F.R. 4.71a, Diagnostic Code 5165 (2010).  This 40 percent rating may be further combined with evaluation for disabilities above the knee, but not to exceed the evaluation assignable for the above the knee amputation elective level.  38 C.F.R. § 4.68 (2010).  

In light of the Board's decision above, service connection was in effect prior to October 26, 2000 for left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion evaluated as 20 percent disabling under the provisions of Diagnostic Code 5272  and 40 percent disabling under Diagnostic Code 5284; left lower extremity neuropathy with hypesthesia and hypersensitivity of the foot evaluated as 10 percent disabling; left first metatarsal fracture and fusion residuals evaluated as 10 percent disabling; and left ankle and foot shell fragment wound scar residuals evaluated as 10 percent disabling.  Under the provisions of 38 C.F.R. § 4.25 (2010), these evaluations result in a combined 60 percent evaluation.  

Upon application of the "amputation rule" set forth in 38 C.F.R. § 4.68 (2010), the combined rating for the Veteran's left below the knee disabilities for the period prior to October 26, 2000, must be limited to 40 percent.  



ORDER

An increased evaluation for the Veteran's left (minor) ulnar neuropathy is denied.  

A separate 40 percent for the Veteran's left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 for the period prior to October 26, 2000, is granted.  

An evaluation in excess of 20 percent for the Veteran's left tibial, fibular, first cuneiform, and calcaneal fracture residuals, sub-talar arthritis, tarsal bone fusion, and ankle limitation of motion under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5272 for the period prior to October 26, 2000, is denied.  

The combined rating for the Veteran's left below the knee disabilities for the period prior to October 26, 2000, must be limited to 40 percent.  

Entitlement to special monthly compensation based on loss of use of the left foot for the period prior to October 26, 2000, is granted.  


REMAND

The Veteran has submitted timely NODs with rating decision which assigned a 30 percent evaluation for left lower extremity neuropathy with hypesthesia and hypersensitivity of the foot and denied the claim of service connection for a skin disorder.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his accredited representative which addresses the issue of the Veteran's claim of entitlement to a rating in excess of 30 percent evaluation for his left lower extremity neuropathy with hypesthesia and hypersensitivity of the foot and the issue of service connection for a skin disorder.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the SOC.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


